NUMBER 13-19-00359-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


FELICIANO FLORES AVALOS JR.,                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                 On the State’s Motion for Leave to Exceed
                     Prescribed Length Limit of Brief.


                                     ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      This cause is before the Court on the State’s “Motion for Leave to Exceed

Prescribed Length Limit of Brief.” Counsel for State represents that he has drafted a

preliminary Statement of Facts in this case which summarizes only the facts relevant to

appellant’s claims and amounts to nearly 9,000 words. Counsel further represents that
he has drafted a “Note as to Nature of Representation,” concerning appellant’s hybrid

representation at trial, which amounts to more than 3,500 words. In order to prepare a

proper and adequate brief, counsel requests that we extend the applicable word limit by

an additional 5,000 words.

         A computer-generated appellate brief in this Court may not exceed 15,000 words,

considering only those items specified in Texas Rule of Appellate Procedure 9.4. TEX. R.

APP. P. 9.4(i)(2)(B). On a party’s motion, we may permit an overlength brief. TEX. R. APP.

P. 9.4(i)(4).

         Having reviewed the record and appellant’s brief, we find the State’s motion

meritorious. Accordingly, we hereby GRANT the motion and order that the State’s brief

may exceed the applicable limit by a maximum of 5,000 words. See id. Counsel is

encouraged to use as few words as are necessary to compile a proper and adequate

brief.

         IT IS SO ORDERED.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 4th
day of September, 2020.




                                            2